 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAUNDRO WILKERSON,                               No. 2:17-cv-2482 AC P
12                        Plaintiff,
13             v.                                      ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    S. WILLIAMSON,
15                        Defendant.
16

17

18            By order issued June 11, 2019, plaintiff’s complaint was dismissed, and he was granted
19   thirty days leave to file an amended complaint. ECF No. 8. Thirty days from that date have now
20   passed, and plaintiff has not filed an amended complaint, or otherwise responded to the court’s
21   order.
22            Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a
23   District Court Judge to this action.
24            IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See
25   Local Rule 110; Fed. R. Civ. P. 41(b).
26            These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
28
                                                       1
 1   after being served with these findings and recommendations, plaintiff may file written objections
 2   with the court and serve a copy on all parties. Such a document should be captioned “Objections
 3   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 4   objections within the specified time may waive the right to appeal the District Court’s order.
 5   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   DATED: July 29, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
